- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-24970 A LL -A MERICAN S PORTPARK , I NC . (Exact name of registrant as specified in its charter) Nevada 88-0203976 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No. ) 6730 South Las Vegas Boulevard Las Vegas, NV 89119 (Address of principal executive offices) (702) 798-7777 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No x The number of shares of Common Stock, $0.001 par value, outstanding on November 7, 2011 was 4,522,123 shares. A LL -A MERICAN S PORTPARK , INC . F ORM 10-Q I NDEX Page Number P ART I: F INANCIAL I NFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at September 30, 2011 (Unaudited) and December 31, 2010 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 P ART II: O THER I NFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Changes in Securities 24 Item 3. Defaults Upon Senior Securities 24 Item 4. (Removed and Reserved) 24 Item 5. Other Information 24 Item 6. Exhibits 24 S IGNATURES 25 PART 1 – FINANCIAL INFORMATION I TEM 1 F INANCIAL S TATEMENTS A LL -A MERICAN S PORT P ARK , I NC . C ONDENSED C ONSOLIDATED B ALANCE S HEETS September 30, (Unaudited) December 31, Assets Current assets: Cash $ - $ 10,647 Accounts receivable 6,205 6,421 Prepaid expenses and other 22,082 12,650 Total current assets 28,287 29,718 Property and equipment, net of accumulated depreciation of $832,626 and $783,211, respectively 717,575 729,754 Total Assets $ 745,862 $ 759,472 Liabilities and Stockholders' (Deficit) Current liabilities: Cash in excess of available funds $ 20,896 $ - Accounts payable and accrued expenses 171,699 198,664 Current portion of notes payable related parties 4,090,995 4,093,177 Current portion due to related parties 1,309,642 1,231,696 Current portion of capital lease obligation 37,030 22,415 Accrued interest payable - related party 4,447,569 4,140,745 Total current liabilities 10,077,831 9,686,697 Long-term liabilities: Long-term portion of capital lease obligation 42,822 58,349 Deferred rent liability 698,338 695,048 Total long-term liabilities 741,160 753,397 Stockholders' (deficit): Preferred stock, Series "B", $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding as of September 30, 2011 and December 31, 2010, respectively - - Common stock, $0.001 par value, 50,000,000 shares authorized, 4,522,123, and shares issued and outstanding as of September 30, 2011 and December 31, 2010, respectively 4,522 4,522 Additional paid-in capital 14,387,972 14,387,972 Accumulated (deficit) (24,780,894 ) (24,282,617 ) Total All-American SportPark, Inc. stockholders' (deficit) (10,388,400 ) (9,890,123 ) Noncontrolling interest in net assets of subsidiary 315,271 209,501 Total stockholders' deficit (10,073,129 ) (9,680,622 ) Total Liabilities and Stockholders' (Deficit) $ 745,862 $ 759,472 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 ALL-AMERICAN SPORTPARK, INC. CONSENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ending September 30, For the Nine Months Ending September 30, Revenue $ 460,049 $ 401,728 $ 1,539,771 $ 1,414,303 Revenue - related party 39,312 39,012 117,936 117,936 Total revenue 499,361 440,740 1,657,707 1,532,239 Cost of revenue 177,202 184,638 532,827 537,808 Gross profit 322,159 256,102 1,124,880 994,431 Expenses: General and administrative expenses 404,355 402,588 1,102,517 1,158,573 Depreciation and amortization 28,596 26,750 81,590 73,875 Total expenses 432,951 429,338 1,184,107 1,232,448 (Loss) from operation (110,792 ) (173,236 ) (59,227 ) (238,018 Other income (expense): Interest expense (123,601 ) (157,581 ) (369,666 ) (392,625 ) Gain on property and equipment - - 36,533 - Other income (expense) - 8 (147 ) 25 Total other income (expense) (123,601 ) (157,573 ) (333,280 ) (392,600 ) Net (loss) before provision for income tax (234,393 ) (330,809 ) (392,507 ) (630,618 ) Provision for income tax expense - Net (loss) (234,393 ) (330,809 ) (392,507 ) (630,618 ) Net income (loss) attributable to non-controlling interest $ (13,297 ) $ (55,552 ) $ 105,770 $ (15,392 ) Net (loss) attributable to All- American SportPark, Inc. $ (221,096 ) $ (275,257 ) $ (498,277 ) $ (615,226 ) Net income (loss) per share- basic and fully diluted $ (0.05 ) $ (0.08 ) $ (0.11 ) $ (0.27 ) Weighted average number of common shares outstanding - basic and fully diluted 4,522,123 3,642,444 4,522,123 3,594,413 The accompanying notes are an integral part of these condensed consolidated financial statement 2 ALL-AMERICAN SPORTPARK, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ending September 30, Cash flows from operating activities Net (loss) $ (392,507 ) $ (630,618 ) Adjustments to reconcile net loss to net cash provided (used) in operating activities: Depreciation and amortization expense 81,590 73,875 Gain on disposal of property and equipment (36,533 ) - Changes in operating assets and liabilities: Accounts receivable 216 (2,840 ) Prepaid expenses and other (9,432 ) 17,311 Cash in excess of available funds 20,892 - Accounts payable and accrued expenses (26,965 ) 46,035 Deferred rent liability 3,290 3,635 Accrued interest payable - related party 306,824 260,699 Net cash provided (used) by operating activities (52,621 ) (231,903 ) Cash flows from investing activities Insurance proceeds on property and equipment 46,436 - Purchase of property and equipment (79,314 ) (64,350 ) Net cash used by operating activities (32,878 ) (64,350 ) Cash flows from financing activities Proceeds (payments) from related parties 77,946 56,535 Payment on capital lease obligation (912 ) (12,874 ) Proceeds from notes payable – related parties - 139,082 Payments on notes payable - related party (2,182 ) (69,541 ) Net cash provided (used) by financing activities 74,852 113,202 Net increase (decrease) in cash (10,647 ) (183,051 ) Cash - beginning 10,647 272,750 Cash - ending $ - $ 89,699 Supplemental disclosures: Interest paid $ 142 $ 361,938 Income taxes paid $ - $ - Schedule of non-cash investing and financing activities Assumption of capital lease obligation $ 115,884 $ 99,000 Stock issued for accrued interest $ - $ 114,255 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 A LL -A MERICAN S PORTPARK , I NC . N OTES TO C ONDENSED C ONSOLIDATED F INANCIAL S TATEMENTS (Unaudited) Note 1 – Basis of presentation The condensed consolidated interim financial statements included herein, presented in accordance with United States generally accepted accounting principles and stated in US dollars, have been prepared by All-American SportPark, Inc. (the “Company”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These statements reflect all adjustments, consisting of normal recurring adjustments, which, in the opinion of management, are necessary for fair presentation of the information contained therein. It is suggested that these consolidated interim financial statements be read in conjunction with the consolidated financial statements of the Company for the year ended December 31, 2010 and notes thereto included in the Company's Form 10-K. The Company follows the same accounting policies in the preparation of consolidated interim reports. Results of operations for the interim periods may not be indicative of annual results. Certain reclassifications have been made in prior periods’ financial statements to conform to classifications used in the current period. Note 2 – Going concern As of September 30, 2011, we had an accumulated deficit of $24,780,894. In addition, the Company’s current liabilities exceed its current assets by $10,049,544 as of September 30, 2011. These conditions have raised substantial doubt about the Company's ability to continue as a going concern. Although our recent growth has greatly improved cash flows, we nonetheless need to obtain additional financing to fund payment of obligations and to provide working capital for operations. Management is seeking additional financing, and is now looking for a merger or acquisition candidate. It is management’s objective to review the acquisition of interests in various business opportunities, which in their opinion will provide a profit to the Company. Management believes these efforts will generate sufficient cash flows from future operations to pay the Company's obligations and working capital needs. There is no assurance any of these transactions will occur. The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. Note 3 – Recent accounting Policies In April 2011, the Financial Accounting Standards Board ("FASB") issued ASU 2011-02, “Receivables (Topic 310): A Creditor’s Determination of Whether a Restructuring is a Troubled Debt Restructuring”. This amendment explains which modifications constitute troubled debt restructurings (“TDR”). With this new guidance, the definition of a troubled debt restructuring 3 4 remains essentially unchanged, but for loan modification to be considered a TDR, certain basic criteria must still be met. For public companies, the new guidance is effective for interim and annual periods beginning on or after June 15, 2011, and applies retrospectively to restructuring occurring on or after the beginning of the fiscal year of adoption. The Company does not expect that the guidance effective in future periods will have a material impact on its consolidated financial statements. In May 2011, FASB issued ASU 2011-04 updating results in common fair value measurements and disclosure requirements in U.S. GAAP and IFRSs. Consequently, the amendments changes the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements. For many of the requirements, the Board does not intend for the amendments in this update to result in a change in the application of the requirements in Topic 820. Some of the amendments clarify the Board’s intention regarding the application of existing fair value measurement requirements. Other amendments change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. For public entities, the new guideline is effective for interim and annual periods beginning after December 15, 2011 and should be applied prospectively. The Company does not expect that the guidance effective in future periods will have a material impact on its consolidated financial statements. In January 2010, the FASB issued ASU No. 2010-06 regarding fair value measurements and disclosures and improvement in the disclosure about fair value measurements. This ASU requires additional disclosures regarding significant transfers in and out of Levels 1 and 2 of fair value measurements, including a description of the reasons for the transfers. Further, this ASU requires additional disclosures for the activity in Level 3 fair value measurements, requiring presentation of information about purchases, sales, issuances, and settlements in the reconciliation for fair value measurements. This ASU is effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. The adoption of this ASU did not have a material impact on our consolidated financial statements. In July 2010, the FASB issued ASU No. 2010-20, Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. This ASU amends FASB Accounting Standards Codification Topic 310, Receivables, improving the disclosures that an entity provides about the credit quality of its receivables and the related allowance for credit losses. As a result of these amendments, an entity is required to separate, by segment or class of financing receivables, certain disclosures and provide certain new disclosures receivables and related credit losses. This ASU is effective for interim and annual reporting periods ending on or after December 15, 2010. The adoption did not have a material effect on our consolidated financial statements. On December 21, 2010, the FASB issued Accounting Standards Update (“ASU”) 2010-29, which impacts any public entity that enters into business combinations that are material on an individual or aggregate basis. This ASU provides that if a public entity presents comparative financial statements, the entity should disclose revenues and earnings of the combined entity as if the business that occurred had occurred at the beginning of the prior annual period when preparing current and prior year reporting. The guidance also requires that a narrative description regarding the nature and amount of material that is nonrecurring, be included in reporting revenues and earnings. This guidance is effective for business combinations consummated in periods beginning after December 15, 2010. The adoption of this guidance did not have a material impact on our consolidated financial statements. 5 Note 4 – Noncontrolling interest Noncontrolling interest represents the minority stockholders’ proportionate share of the equity of All-American Golf Center ("AAGC') which is a 51% owned subsidiary of the Company. At September 30, 2011, we owned 51% of AAGC’s capital stock, representing voting control and a majority interest. Our controlling ownership interest requires that AAGC’s operations be included in the Condensed Consolidated Financial Statements contained herein. The 49% equity interest that is not owned by us is shown as “Noncontrolling interest in consolidated subsidiary” in the Condensed Consolidated Statements of Operations and Condensed Consolidated Balance Sheets. As of September 30, 2011, our minority interest partner and a related party held a $315,271 interest in the net asset value of our subsidiary AAGC and a $51,827 interest in the net income from operations of AAGC. Note 5 – Related party transactions Due to related parties The Company’s employees provide administrative/accounting support for (a) three golf retail stores, one of which is named Saint Andrews Golf Shop ("SAGS") and the other two Las Vegas Golf and Tennis ("District Store") and Las Vegas Golf and Tennis Superstore (“Westside”), owned by the Company's President and his brother. The SAGS store is the retail tenant in the CGC. Administrative/accounting payroll and employee benefits expenses are allocated based on an annual review of the personnel time expended for each entity. Amounts allocated to these related parties by the Company approximated $68,712 and $82,000 for the three months ended September 30, 2011 and 2010, respectively. The Company records this allocation by reducing the related expenses and allocating them to the related parties. In addition to the administrative/accounting support provided by the Company to the above stores, the Company received funding for operations from these and various other stores owned by the Company’s President, his brother, and Chairman. These funds helped pay for office supplies, phone charges, postages, and salaries. The net amount due to these stores totaled $1,309,642 and $1,231,696 as of September 30, 2011 and December 31, 2010, respectively. The amounts are non-interest bearing and due out of available cash flows of the Company. Additionally, the Company has the right to offset the administrative/accounting support against the funds received from these stores. Both the Company’s President and his brother have continued to defer half of their monthly salaries until the Company is in a more positive financial state. The amounts deferred for third quarter 2011 are $40,000 and $25,000, respectively. 6 Notes and Interest Payable to Related Parties: The Company has various notes and interest payable to the following entities as of September 30, 2011, and December 31, 2010, respectively: 2011 2010 Various notes payable to the Paradise Store bearing 10% per annum and due on demand $ 3,200,149 $ 3,200,149 Note payable to BE Holdings 1, LLC, owned by the chairman of the board, bearing 10% per annum and due on demand 100,000 100,000 Various notes payable to SAGS, bearing 10% per annum and due on demand 630,846 630,846 Various notes payable to the District Store, bearing 10% per annum and due on demand 85,000 85,000 Note payable to BE, III bearing 10% per annum and due on demand 75,000 75,000 Note payable to SAGS for phone system, payable in monthly payments of $457 through 2011 - 2,182 Total $ 4,090,995 $ 4,093,177 All maturities of related party notes payable and the related accrued interest payable as of September 30, 2010 are due and payable upon demand. At September 30, 2011, the Company has no loans or other obligations with restrictive debt or similar covenants. On June 15, 2009, the Company entered into a “Stock Transfer Agreement” with a limited liability company, which is wholly-owned by Ronald Boreta, our chief executive officer and John Boreta, a principal shareholder of the Company. Pursuant to this agreement, we agreed to transfer a 49% interest in our wholly owned subsidiary, AAGC as a partial principal payment in the amount of $600,000 on the Company’s outstanding loan due to the related entity. In March 2009, the Company engaged the services of an independent third party business valuation firm, Houlihan Valuation Advisors, to determine the fair value of the business and the corresponding minority interest. Based on the Minority Value Estimate presented in connection with this appraisal, which included valuations utilizing the income, market and transaction approaches in its valuation methodology, the fair value of a 49% interest totaled $ 600,000. As of September 30, 2011 and December 31, 2010, accrued interest payable - related parties related to the notes payable – related parties totaled $4,447,569 and $4,140,745, respectively . 7 Lease to SAGS The Company subleases space in the clubhouse to SAGS. Base rent includes $13,104 per month through July 2012 with a 5% increase for each of two 5-year options to extend in July 2012 and July 2017. For the nine month ending September 30, 2011 and 2010, the Company recognized rental income totaling $117,936 and $117,936 respectively. Note 6 – Commitments Lease agreements The land underlying the CGC is leased under an operating lease that expires in 2012 and has two five-year renewal options. In March 2006, the Company exercised the first of two options, extending the lease to 2018. Also, the lease has a provision for contingent rent to be paid by AAGC upon reaching certain levels of gross revenues. The Company recognizes the minimum rental expense on a straight-line basis over the term of the lease, which includes the two five year renewal options. At September 30, 2011, minimum future lease payments under non-cancelable operating leases are as follows: 2011 $ 364,545 2012 529,840 2013 529,840 2014 529,840 2015 529,840 Thereafter 3,681,511 $ 6,165,416 Total rent expense for this operating lease was $364,545 and $364,545 for the nine months ended September 30, 2011 and 2010. 8 Capital Lease The company entered into a capital lease for new Club Car gas powered golf carts. The lease is 47 months in length and started on March 1, 2010 with 28 months remaining. The company realizes $2,620 a month in interest expense related to the lease. The following is a schedule by year of future principal payments required under this lease agreement. 2011 $ 6,025 2012 25,941 2013 29,157 2014 2,587 $ 63,710 The company entered into a capital lease for a new telephone system during the third quarter. The lease is 36 months in length and started in July of 2011 with 34 months remaining. The company realizes $642 a month in interest expense related to the lease. The following is a schedule by year of future principal payments required under this lease agreement. 2011 $ 1,150 2012 5,087 2013 5,963 2014 3,941 $ 16,141 Accumulated depreciation for the Capital Lease as of September 30, 2011 and December 31, 2010 is $41,428 and $21,064 respectively. Customer Agreement On June 19, 2009, the Company entered into a “Customer Agreement” with Callaway Golf Company (“Callaway”) and St. Andrews Golf Shop, Ltd. (“SAGS”) through our majority owned subsidiary AAGC. Pursuant to this agreement, AAGC shall expend an amount equal to or exceeding $250,000 for marketing and promotion of Callaway for a period of approximately three and one half years with an automatic extension to December 31, 2018 unless written notice of termination is received by November 2013. Additionally, pursuant to the Customer Agreement AAGC has expended amounts to improve both its range facility as well as the golfing center. These improvements include Callaway Golf® branding elements. Callaway agreed to provide funding and resources in the minimum amount of $2,750,000 to be allocated as follows: 1) $750,000 towards operating expenses of AAGC; 2) $750,000 towards facility improvements for both AAGC and St. Andrews Golf Shop; 3) $500,000 in range landing area improvements of AAGC and 4) three payments each of $250,000 for annual advertising expenses paid by AAGC, which will be repaid in golf merchandise to SAGS. AAGC will then be reimbursed by SAGS for AAGC’s expenditures in advertising as incurred. Due to the fact that SAGS is a related party, the 9 Company is also considered a customer of Callaway as it relates to the Customer Agreement. As a result, we recognized the contributions from Callaway as follows: Contribution of operating expenses totaling $750,000 (received July 2009) was treated as a reduction of operating expenses and therefore reduced our “General and administrative” expense by that amount. Contribution of range and other facility improvements totaling $554,552 were recorded as a reduction of the costs for those improvements. The contributions, which were made directly by Callaway to the applicable contractors and vendors completing the work, were exactly equal to the costs and therefore, no value as been recorded for these improvements. The annual payments for advertising began in 2010 and will continue as long as Callaway, AAGC and SAGS agree to maintain the agreement through the term of the Customer Agreement in December 2018. Such contributions from Callaway of up to $250,000 annually will be recorded as a reduction of the Company’s costs for the related advertising. Additionally, the contributions are to be paid to SAGS in the form of golf related products. SAGS will then reimburse AAGC in monies as the related golf products are received. During the three months ending September 30, 2011 and 2010, SAGS reimbursed AAGC $22,849 and $66,001, respectively. Note 7 – Stockholders' deficit We are authorized to issue 50,000,000 shares of $0.001 par value preferred stock and 10,000,000 shares of $0.001 par value common stock. Preferred stock As of September 30, 2011, we had no preferred shares issued and outstanding. Common stock As of September 30, 2011, we had 4,522,123 shares of our $0.001 par value common stock issued and outstanding. We had no new issuances during the period ended September 30, 2011. Note 8 – Subsequent Events Upon our evaluation of events and transactions that have occurred subsequent to the balance sheet date, we have determined that there are no additional material events which have occurred after the balance sheet date that would be deemed significant or require recognition or additional disclosure. 10 I TEM 2. M ANAGEMENT ’ S D ISCUSSION AND A NALYSIS OF F INANCIAL C ONDITION AND R ESULTS OF O PERATIONS . Forward-Looking Statements This document contains “forward-looking statements.” All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objections of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements or belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “could,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this report. Accordingly, readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the dates on which they are made. We do not undertake to update forward-looking statements to reflect the impact of circumstances or events that arise after the dates they are made. You should, however, consult further disclosures we make in future filings of our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. Although we believe that the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties. The factors affecting these risks and uncertainties include, but are not limited to: increased competitive pressures from existing competitors and new entrants; deterioration in general or regional economic conditions; adverse state or federal legislation or regulation that increases the costs of compliance, or adverse findings by a regulator with respect to existing operations; loss of customers or sales weakness; inability to achieve future sales levels or other operating results; the inability of management to effectively implement our strategies and business plans; and the other risks and uncertainties detailed in this report. 11 Overview of Current Operations On June 19, 2009, the Company entered into a “Customer Agreement” with Callaway Golf Company (“Callaway”) and St. Andrews Golf Shop, Ltd. (“SAGS”) through our majority owned subsidiary AAGC. Pursuant to this agreement, AAGC shall expend an amount equal to or exceeding $250,000 for marketing and promotion of Callaway for a period of approximately three and one half years with an automatic extension to December 31, 2018 unless written notice of termination is received by November 2013. Additionally, AAGC will expend amounts to improve both their range facility as well as the golfing center. These improvements are to include Callaway Golf® branding elements. Callaway has agreed to provide funding and resources in the minimum amount of $2,750,000 to be allocated as follows: 1) $750,000 towards operating expenses of AAGC; 2) $750,000 towards facility improvements for both AAGC and St. Andrews Golf Shop; 3) $500,000 in range landing area improvements of AAGC and 4) three payments each of $250,000 for annual advertising expenses paid by AAGC, which will be repaid in golf related products to SAGS. AAGC will then be reimbursed by SAGS for AAGC’s expenditures in advertising as incurred. In substance, due to the related party nature of SAGS, the Company is also considered a customer of Callaway as it relates to this agreement. As a result, we recognized the contributions from Callaway as follows: Contribution of operating expenses totaling $750,000 (received July 2009) was treated as a reduction of operating expenses and therefore reduced our “General and administrative” expense by that amount during 2009. Contribution of range and other facility improvements totaling $554,552 were recorded as a reduction of the costs for those improvements. The contributions, which were made directly by Callaway Golf Company to the applicable contractors and vendors completing the work, were exactly equal to the costs and therefore, no value as been recorded for these improvements. The annual payments for advertising began in 2010 and will continue as long as Callaway, AAGC and SAGS agree to maintain the agreement through the term of the Customer Agreement in December 2018. Such contributions from Callaway of up to $250,000 annually will be recorded as a reduction of the Company’s costs for the related advertising. Additionally, the contributions are to be paid to SAGS in the form of golf related products. SAGS will then reimburse AAGC in the form of monies as the as the related golf products are received. On January 25, 2011, The 305 Group leased the restaurant lease at the Callaway Golf Center. They have renamed the restaurant The Upper Deck Grill and Sports Lounge. The tenant remodeled the entire restaurant space and opened to the public on April 28, 2011. They now offer fresh made foods for the restaurant and bar. The tenant is paying $4,000 a month in rent increasing by 4% each month and potential percentage rent could be paid if the tenant's sales reach certain levels. 12 Results of Operations for the three months ended September 30, 2011 and 2010 compared. The following tables summarize selected items from the statement of operations for the three months ended September 30, 2011 compared to the three months ended September 30, 2010. INCOME: For the three months ended September 30, Increase(Decrease) $ % Revenue $ 460,049 $ 401,728 $ 58,321 14.52 % Revenue – Related Party 39,312 39,012 300 . 77 % Cost of Sales 177,202 184,638 (7,436 ) (4.03 )% Gross Profit $ 322,159 $ 256,102 $ 66,057 125.79 % Gross Profit Percentage of Sales 64.51% 58.11% Revenue Our revenue for the three months ended September 30, 2011 was $460,049 compared to $401,728 in the three months ended September 30, 2010, an increase of $58,321, or 14.52%. Revenues were up in the third quarter. This was due to our "Play All Day" package, and our continued participation in the Groupon® advertising programs that offered customers discounted play at the CGC which could be used over a six-month period. However, the revenue from the sales of these packages is deferred until the end of the promotion. We realized revenue from Groupon® promotions of $35,952 during the quarter ended September 30, 2011. We have $31,297 of additional revenue that will be realized in the fourth quarter of 2011. Revenue-Related Party for the three months ended September 30, 2011 was $39,312, which is $300 more than the same three months ended September 30, 2010. Cost of Sales/Gross Profit Percentage of Sales Cost of sales currently consists mainly of payroll and benefits expenses of the AAGC staff, and operating supplies. Our cost of sales for the three months ended September 30, 2011 was $177,202, a decrease of $7,436, or 4.03% from $184,638 for the three month period ending September 30, 2010. The decrease is primarily due to slower business July, which called for a cut back in seasonal staffing. Gross profit as a percentage of sales increased to 64.51%, for the three months ended September 30, 2011. Gross profit as a percentage of sales was 58.11% for the three months ended September 30, 2010. 13 EXPENSES: For the Three Months Ending September 30, Increase (Decrease) Amount Amount $ % Expenses: General and administrative 404,355 402,588 $ 1,767 . 44 % expenses $ $ Depreciation and amortization 28,596 26,750 1,846 6.90 % Total expenses 432,951 429,338 3,613 . 84 % Income from operations (110,792 ) (173,236 ) 62,444 36.05 % Other income (expense): Interest expense (123,601 ) (157,581 ) 33,980 21.56 % Gain on property and equipment - - - 0 % Other income (expense) - 8 (8 ) (100 )% Total other income (expense) (123,601 ) (157,573 ) 34,372 78.24 % Net (loss) (234,393 ) (330,809 ) 96,416 70.85 % Net income (loss) attributable to (13,297 ) (55,552 ) 42,255 123.94 % non-controlling interest Net loss attributable to All-American
